EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Kuelbs on 04/23/2021.
The application has been amended as follows: 

Claim 1 has been amended to remove the limitation “or a chest width” and reads:
1. A blood pressure measuring apparatus which is adapted to be worn on a wrist of a person to be measured to measure a blood pressure value of the person to be measured, the blood pressure measuring apparatus comprising: 
a triaxial acceleration sensor; and 
a controller, wherein the controller is configured: 
to output information for guiding an arm of the person to be measured on which the blood pressure measuring apparatus is worn, to a first posture and a second posture where a position of the wrist differs in the first posture and the second posture; 
to determine that the arm has been in both the first posture and the second posture, based on an output signal of the triaxial acceleration sensor after the output of the information; and 
to calculate physical feature information associated with an upper limb 

wherein the controller is further configured to calculate a distance between the elbow and the wrist of the person to be measured based on the moving acceleration information, 
wherein, in the first posture, the shoulder, the elbow, and the wrist of the person to be measured are linearly arranged parallel to a gravity direction, 
wherein, in the second posture, the shoulder and the elbow of the person to be measured are linearly arranged parallel to the gravity direction, and an angle between the direction connecting the elbow and the wrist of the person to be measured to each other and the gravity direction is larger than 90°, and 
wherein calculating the distance between the elbow and the wrist also uses first acceleration information detected by the triaxial acceleration sensor when the arm is in the first posture and second acceleration information detected by the triaxial acceleration sensor when the arm is in the second posture.

Claim 12 has been amended to remove the limitation “or a chest width” and reads:
12. A physical feature information calculating method for calculating physical feature information of a person, the physical feature information calculating method comprising: 
outputting information for guiding an arm of the person to a first posture and a second posture where a position of a wrist of the person differs in the first posture and the second posture; 
determining that the arm has been in both the first posture and the second posture based on an output signal of a triaxial acceleration sensor after the output of the information, the triaxial acceleration sensor adapted to be worn on the wrist of the person; and 

wherein, in the first posture and the second posture, a position of a shoulder and a position of an elbow of the person to be measured are unchanged but a direction connecting the elbow and the wrist to each other is different, and 
wherein the method further includes calculating a distance between the elbow and the wrist of the person to be measured based on the moving acceleration information, 
wherein, in the first posture, the shoulder, the elbow, and the wrist of the person to be measured are linearly arranged parallel to a gravity direction, 
wherein, in the second posture, the shoulder and the elbow of the person to be measured are linearly arranged parallel to the gravity direction, and an angle between the direction connecting the elbow and the wrist of the person to be measured to each other and the gravity direction is larger than 90°, and 
wherein calculating the distance between the elbow and the wrist also uses first acceleration information detected by the triaxial acceleration sensor when the arm is in the first posture and second acceleration information detected by the triaxial acceleration sensor when the arm is in the second posture.

Claim 14 has been amended to remove the limitation “or a chest width” and reads:
14. A blood pressure measuring apparatus which is adapted to be worn on a wrist of a person to be measured to measure a blood pressure value of the person to be measured, the blood pressure measuring apparatus comprising: 

a controller, wherein the controller is configured: 
to output information for guiding an arm of the person to be measured on which the blood pressure measuring apparatus is worn, to a first posture and a second posture where a position of the wrist differs in the first posture and the second posture; 
to determine that the arm has been in both the first posture and the second posture, based on an output signal of the triaxial acceleration sensor after the output of the information; and 
to calculate physical feature information associated with an upper limb or 
wherein, in the first posture and the second posture, a position of a shoulder of the person to be measured is unchanged but a direction connecting the shoulder and the wrist to each other is different, and 
wherein the controller is further configured to calculate a distance between the shoulder and the wrist of the person to be measured based on the moving acceleration information, 
wherein, in the first posture, the shoulder, an elbow, and the wrist of the person to be measured are linearly arranged parallel to a gravity direction, 
wherein, in the second posture, an angle between a direction connecting the shoulder, the elbow, and the wrist of the person to be measured to one another and the gravity direction is larger than 90°, and 
wherein calculating the distance between the shoulder and the wrist also uses first acceleration information detected by the triaxial acceleration sensor when the arm is in the first posture and second 

Claim 15 has been amended to remove the limitation “or a chest width” and reads:
15. A physical feature information calculating method for calculating physical feature information of a person, the physical feature information calculating method comprising: 
outputting information for guiding an arm of the person to a first posture and a second posture where a position of a wrist of the person differs in the first posture and the second posture; 
determining that the arm has been in both the first posture and the second posture based on an output signal of a triaxial acceleration sensor after the output of the information, the triaxial acceleration sensor adapted to be worn on the wrist of the person; and 
calculating the physical feature information associated with an upper limb 
wherein, in the first posture and the second posture, a position of a shoulder of the person to be measured is unchanged but a direction connecting the shoulder and the wrist to each other is different, and 
wherein the method further includes calculating a distance between the shoulder and the wrist of the person to be measured based on the moving acceleration information, 
wherein, in the first posture, the shoulder, an elbow, and the wrist of the person to be measured are linearly arranged parallel to a gravity direction, 

wherein calculating the distance between the shoulder and the wrist also uses first acceleration information detected by the triaxial acceleration sensor when the arm is in the first posture and second acceleration information detected by the triaxial acceleration sensor when the arm is in the second posture.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art teaches or fairly suggests a physical feature information calculator or calculation method configured to determine a distance between the elbow and the wrist or the distance between the shoulder and the wrist of the person to be measured based on moving acceleration information between a first and second posture, wherein, in the first posture, the shoulder, the elbow, and the wrist of the person to be measured are linearly arranged parallel to a gravity direction, and wherein, in the second posture, the shoulder and the elbow of the person to be measured are linearly arranged parallel to the gravity direction, and an angle between the direction connecting the elbow and the wrist of the person to be measured to each other and the gravity direction is larger than 90° or in the second posture, an angle between a direction connecting the shoulder, the elbow, and the wrist of the person to be measured to one another and the gravity direction is larger than 90°, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791